Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 1/17/20 claimed priority of date 6/14/19.
2.    Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-5, 7-12 and 14-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sultenfuss et al. (“Sultenfuss”), U.S. Patent Publication No. US 2019/0094937.
Regarding claims 1, 8 and 15, Sultenfuss teaches an apparatus [Fig-2(system 200)], comprising:
a plurality of universal serial bus (USB) ports [Fig-2 (USB port 230-1 and USB port 230-2)], each configured to connect to a respective USB element[Fig-2 (portable IHS 100-1 and portable IHS 100-2)];

determine a first temperature measurement in the apparatus [Para: 0079 ("Power storage adapter 172 may further include one or more AC temperature sensors …, to provide an accurate indication of an AC temperature …, one or more internal temperature sensors … to provide an accurate indication of an internal temperature of the power storage adapter 172, one or more ambient temperature sensors … to provide an accurate indication of an ambient temperature of power storage adapter 172, and one or more battery temperature sensors, described above, to provide an accurate indication of a battery temperature of PSA battery 174”)];
determine a power demand for each USB element connected to the USB ports [Para: 0049 (“negotiate and establish a power contract … a USB Type-C device may negotiate a power contract with another USB device for a level of DC power that is supported by a power port pair of both devices”) for each Type-C device or element]; 
determine a first allocation of power for the USB elements [Para: 0080 (when "power storage adapter 172 may establish a power delivery contract to supply a first electrical power from power storage adapter 172”)]; and 
based on the first allocation of power, provide less than the power demand (when providing a second electrical power where "The second electrical power is less than the first electrical power" paragraph 80) for one or more of the USB elements based upon a total power demand by the USB elements and the first temperature measurement [Para: 0080 (“power 
Regarding Claims 2, 9 and 16, Sultenfuss teaches wherein the circuit is further configured to: determine an initial allocation of power for each USB element based upon an aggregate power demand of all of the USB elements connected to the USB ports [Para; 0050(when ‘negotiation process may begin power source device detecting an attachment of an USB device” will accommodate power demand for all of USB device that are attached)]; and
modify the initial allocation of power to yield the first allocation of power to reduce the initial allocation of power for one or more USB elements based upon the first temperature measurement [Para: 0084(when delivering third electrical power)].
Regarding Claims 3, 10 and 17, Sultenfuss teaches wherein the first temperature measurement is of a USB hub including the USB ports and the circuit is further configured to modify the initial allocation of power to yield the first allocation of power to reduce the initial allocation of power for all of the USB elements based upon the first temperature measurement of the USB hub [para: 0084 ("power storage adapter 172 may reduce one of the first electrical power and the third electrical power or both the first electrical power and the third electrical power")].
Regarding Claims 4, 11 and 18, Sultenfuss teaches wherein the first temperature measurement is of a USB port connected to a first USB element and the circuit is further configured to:
modify the initial allocation of power to yield the first allocation of power to reduce the initial allocation of power for the first USB element based upon the first temperature measurement of the USB port [Para: 0080 (“power delivery based on temperature and other factor 
maintain the initial allocation of power in the first allocation of power for other USB elements connected to the USB ports [Para; 0049(“the power contract for the power port pair will generally remain in effect …” unchanged or maintained at same level)].
Regarding Claims 5, 12 and 19, Sultenfuss teaches the circuit to determine the first temperature measurement is of a USB port connected to a first USB element and determine a second temperature measurement of the apparatus, the second temperature measurement of a USB hub including the USB ports [0079(“an ambient temperate sensors that may be proximity to an outside surface of the power storage adapter” such as in port 230) and 0004(when “second temperature” is taken)]; and
modify the initial allocation of power to yield the first allocation of power to reduce the initial allocation of power for all the USB elements based upon the first temperature measurement of the USB port, the second temperature measurement of the USB hub, and a determination that the second temperature measurement is higher than the first temperature measurement [para: 0004(“when second temperature exceeds the first temperature … supply a second electrical power … the second electrical power is less than the first electrical power”)].
Regarding Claims 7 and 14, Sultenfuss teaches wherein the circuit is further configured to:

modify the first allocation of power to yield a second allocation of power to increase an allocation of power for the first USB element, the second allocation of power for the first USB element including more power than an advertised power availability of the apparatus [Para: 0049(when “re-negotiation” takes place due to “role swap …between power source and power sink devices” for a USB device)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sultenfuss as applied claim 1 above.
Regarding Claims 6, 13 and 20, Sultenfuss teaches wherein the first temperature measurement is of a USB port connected to a first USB element and the circuit is further configured to:
determine a second temperature measurement of the apparatus, the second temperature measurement of a USB hub including the USB ports [0079(“an ambient temperate sensors that may be proximity to an outside surface of the power storage adapter” such as in port 230) and 0004(when “second temperature” is taken)]; and
lower than the first temperature measurement which is the other aspect of the determining of the second temperature. Sultenfuss further teaches various “modifications and enhancements” fall within the scope of the present disclosure [Para: 0090]. Therefore, one of ordinary skill in the art at the time of the invention was made to have consider for the second temperature measurement to be lower than the than the first temperature and reduce the initial allocation of power for all the USB or the first elements for the purpose of having a dynamic temperature control system which considers all possible temperature criteria in order to have an efficient system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412.  The examiner can normally be reached on 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187